DETAILED ACTION
	This office action is in response to the amendment filed on 3/12/2021 in which claims 21-41 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
As to the amendments to the independent claims including a portion of the limitations from previously filed claims 27, 35, and 37-39, Matsumura Figs. 11 and 19 both show the UCI changing frequency during transmission over time [0061], [0063], and [0092] UCI maybe arranged in different frequencies over multiple symbols in short or long PUCCH format.. 
Therefore in order to overcome the prior art the claim as a whole must be incorporated into the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US20190342877A1).
	As to claim 21, Matsumura teaches an apparatus of a user equipment (UE) operable to encode a physical uplink control channel (PUCCH) for transmission to a New Radio (NR) base station, the apparatus comprising:  ([0040] FIG. 28 is a diagram to show an example of an overall structure of a user terminal according to one embodiment of the present invention; [0041] FIG. 29 is a diagram to show an example of a functional structure of a user terminal according to one embodiment of the present invention; and [0251] fig. 30)
one or more processors configured to: ( [0251] user terminals 20 may be formed as a computer apparatus that includes a processor 1001,)
identify, at the UE, uplink control information;  ([0134] Also, given the PUCCH resources of FIG. 15C, the UE may map an RS to the last symbol and map UCI to the symbol that is two symbols before the last symbol, as shown in FIG. 15D.)
identify, at the UE, a demodulation reference signal (DMRS); ([0052] The RS may be, for example, the demodulation reference signal ( DMRS: Demodulation Reference Signal), which is used to demodulate UCI. [0134] Also, given the PUCCH resources of FIG. 15C, the UE may map an RS to the last symbol and map UCI to the symbol that is two symbols before the last symbol, as shown in FIG. 15D.)
multiplex, using frequency division multiplexing (FDM) at the UE, the uplink control information and the DMRS onto a plurality of subcarriers in one or more physical resource blocks (PRBs) of one or more orthogonal frequency division multiplexing ([0061] Also, in one or more symbols in a short PUCCH, UCI and an RS may be frequency-division-multiplexed ( FDM). In this short PUCCH, UCI and an RS may be arranged in different frequency resources (for example, PRBs, resource units, resource elements, subcarriers, etc.).)
encode, at the UE, the uplink control information that is multiplexed with the DMRS for transmission on the PUCCH to the NR base station;   ([0092] Note that the payload of one UCI may be spread and mapped over a plurality of symbols, may be repeated and mapped over a plurality of symbols, or may be encoded over multiple symbols.)
wherein the uplink control information transmitted over the PUCCH changes frequency during transmission; (Figs. 11 and 19 both show the UCI changing frequency during transmission over time [0061], [0063], and [0092] UCI maybe arranged in different frequencies over multiple symbols.)
a memory interface configured to retrieve from a memory the uplink control information and the DMRS. ([0254] Each function of the the user terminal 20 is implemented by the reading and/or writing of data in the memory 1002 and the storage 1003. Abstract A user terminal according to one aspect of the present invention has a transmission section that transmits uplink control information and a reference signal is mapped to a same time resource.)
As to claim 22, Matsumura teaches the apparatus of claim 21, further comprising a transceiver configured to transmit the uplink control information that is multiplexed with the DMRS to the NR base station over the PUCCH. (abstract A user terminal according to one aspect of the present invention has a transmission section that transmits uplink control information and a reference signal is mapped to a same time resource.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura.
As to claim 26, Matsumura teaches the apparatus of claim 21, 
But does not specifically teach:
wherein one DMRS symbol is configured at a middle when a PUCCH length is four symbols.
However Matsumura [0082] describes placing RS before UCI provides little advantage and that by having the RS placed in the same spot across all platforms would reduce puncturing of UCI symbols. Fig. 3-4 shows that if the symbol is at the end or even at the middle symbol closer to the end no UCI resource would be punctured as described in [0083].	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the RS position of Matsumura with a middle or end symbol position in order to prevent puncturing of UCI symbols.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Kwak et al. (US20190296879A1).
As to claim 23, Matsumura teaches the apparatus of claim 21, 
But does not specifically teach:
wherein the DMRS is transmitted on four subcarriers per PRB.
However Kwak teaches wherein the DMRS is transmitted on four subcarriers per PRB.  ([0190] Referring to FIG. 5, it is assumed that the uplink control channel of the basic unit (i.e., 1 PRB) is constituted by 8 data REs 502 and 4 DMRS REs 504.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method for transmitting UCI of Matsumura with the method from Kwak in order to minimize latency of transmission of control information and/or data.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Han et al. (US20120307760A1).
As to claim 24, Matsumura teaches the apparatus of claim 21,
But does not specifically teach:
 wherein the uplink control information transmitted over the PUCCH applies an orthogonal cover code over PUCCH symbols and the subcarriers within each OFDM symbol carry different modulation symbols.
However Han teaches wherein the uplink control information transmitted over the PUCCH applies an orthogonal cover code over PUCCH symbols and the subcarriers within each OFDM symbol carry different modulation symbols. ([0137] FIG. 20 shows an example of time spreading for a modulated QPSK symbol with an extended PUCCH format. Fig. 20 shows an OCC applied over PUCCH symbols and at each subcarrier a different modulation symbol is placed in each ofdm symbol per subcarrier as a result of the orthogonal code applied at each symbol across the different bits of each subcarrier.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of transmitting UCI of Matsumura with the method from Han in order to minimize inter-symbol interference.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Han as applied to claim 24 and further in view of Papasakellariou (US20180124815A1). 
As to claim 25, Matsumura in view of Han teaches the apparatus of claim 24, 
But does not specifically teach:
wherein a length of the orthogonal cover code is based on a PUCCH length.  
However Papasakellariou teaches wherein a length of the orthogonal cover code is based on a PUCCH length.  ([0144] For a long PUCCH using CDM for transmissions from multiple UEs in same frequency resources over a same number of slot symbols, a variable OCC length is required to multiplex UCI and DMRS transmissions. For example, in case of frequency hopping, when a full UL slot of 14 symbols is used for transmissions of a long PUCCH, UCI and DMRS can be multiplexed per 7 symbols in two parts of an UL BW. When a hybrid slot of 12 symbols is used for transmissions of a long PUCCH, UCI and DMRS can be multiplexed per 6 symbols in two parts of an UL BW but a different OCC length is needed either for the UCI transmission or for the DMRS transmission.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UL transmission method of Matsumura with the UL transmission method of Papasakellariou in order to multiplex UCI and DMRS transmissions.






Claims 28, 29, 32, 33, 36, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Wu et al. (US20190097779A1).
As to claim 28, Matsumura teaches the at least one machine readable non-transitory storage medium having instructions embodied thereon for encoding a New Radio (NR) short duration physical uplink control channel (PUCCH) for transmission from a user equipment (UE) to a Next Generation NodeB (gNB), the instructions when executed by one or more processors at the UE perform the following: ([0040] FIG. 28 is a diagram to show an example of an overall structure of a user terminal according to one embodiment of the present invention; [0041] FIG. 29 is a diagram to show an example of a functional structure of a user terminal according to one embodiment of the present invention; and [0251] fig. 30 [0257] The memory 1002 is a computer-readable recording medium. The memory 1002 can store executable programs (program codes), software modules and/or the like for implementing the radio communication methods according to embodiments of the present invention)
identifying, at the UE, uplink control information (UCI) for the UE; ([0134] Also, given the PUCCH resources of FIG. 15C, the UE may map an RS to the last symbol and map UCI to the symbol that is two symbols before the last symbol, as shown in FIG. 15D.)
But does not specifically teach:
multiplexing, using frequency division multiplexing (FDM) at the UE, the UCI and a pseudo-random sequence associated with a demodulation reference signal (DMRS) onto a plurality of subcarriers in one or more physical resource blocks (PRBs) of one or more orthogonal frequency division multiplexing (OFDM) symbols; and 
encoding, at the UE, the UCI and the pseudo-random sequence associated with the DMRS for transmission on the NR short duration PUCCH to the gNB.
However Wu teaches multiplexing, using frequency division multiplexing (FDM) at the UE, the UCI and a pseudo-random sequence associated with a demodulation reference signal (DMRS) onto a plurality of subcarriers in one or more physical resource blocks (PRBs) of one or more orthogonal frequency division multiplexing (OFDM) symbols; and ([0053], [0054] [0084] and [0090] describe FDM multiplexing UCI and a pseudo random sequence of DMRS on multiple subcarriers of PRBs of OFDM symbols)
(Wu [0028] describes the UCI resource as PUCCH and [0053] that some of the resource is used for DMRS; [0084] the UCI is encoded and in combination with Matsumura [0052] the UCI and DMRS are FDM in a short PUCCH and [0092] the UCI is encoded.)
wherein the uplink control information transmitted over the NR short duration PUCCH changes frequency during transmission; (Matsumura Figs. 11 and 19 both show the UCI changing frequency during transmission over time [0061] and [0092] UCI maybe arranged in different frequencies over multiple symbols and for short PUCCH.)

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Matsumura with the UCI transmission method of Wu in order to schedule UCI resources for a UE.
As to claim 29, Matsumura in view of Wu teaches the at least one non-transitory machine readable storage medium of claim 28, wherein the one or more PRBs used to form the NR short duration PUCCH include: two or more contiguous PRBs; or two or more non-contiguous PRBs.  (Matsumura shows non-contiguous PRBs for PUCCH in fig. 16)
As to claim 32, Matsumura in view of Wu teaches the at least one non-transitory machine readable storage medium of claim 28, wherein the NR short duration PUCCH that carries the UCI and the pseudo-random sequence associated with the DMRS comprises one or two OFDM symbols. (Matsumura [0052] A short PUCCH (also referred to as a "shortened PUCCH") is formed with a predetermined number of symbols (for example, one symbol or two symbols))
As to claim 33, Matsumura in view of Wu teaches the at least one non-transitory machine readable storage medium of claim 28, wherein the UCI carried in the NR short duration PUCCH includes one or more of channel state information (CSI), hybrid automatic repeat request acknowledgements (HARQ-ACKs), scheduling request (SR), or beam information. (Matsumura [0005] UCI includes at least one of a scheduling request (SR), retransmission control information in response to DL data (DL data channel (PDSCH: Physical Downlink Shared CHannel)) (also referred to as "HARQ-ACK (Hybrid Automatic Repeat reQuest-Acknowledgement)," "ACK," "NACK (Negative ACK)" and so on) and channel state information (CSI).)
As to claim 36, Matsumura teaches at least one non-transitory machine readable storage medium having instructions embodied thereon for encoding a New Radio (NR) long duration physical uplink control channel (PUCCH) for transmission from a user equipment (UE) to a base station, the instructions when executed by one or more processors at the UE perform the following: ([0040] FIG. 28 is a diagram to show an example of an overall structure of a user terminal according to one embodiment of the present invention; [0041] FIG. 29 is a diagram to show an example of a functional structure of a user terminal according to one embodiment of the present invention; and [0251] fig. 30 [0257] The memory 1002 is a computer-readable recording medium. The memory 1002 can store executable programs (program codes), software modules and/or the like for implementing the radio communication methods according to embodiments of the present invention)
([0134] Also, given the PUCCH resources of FIG. 15C, the UE may map an RS to the last symbol and map UCI to the symbol that is two symbols before the last symbol, as shown in FIG. 15D.)
But does not specifically teach:
multiplexing, using time division multiplexing (TDM) at the UE, UCI symbols associated with the UCI and pseudo-random sequence symbols associated with a demodulation reference signal (DMRS), 
wherein a number of pseudo-random sequence symbols that are multiplexed with the UCI symbols depends on a length of the NR long duration PUCCH; and 
encoding, at the UE, the UCI symbols and the pseudo-random sequence symbols associated with the DMRS for transmission to the gNB on the NR long duration PUCCH.
However Matsumura in view of Wu teaches multiplexing, using time division multiplexing (TDM) at the UE, UCI symbols associated with the UCI and pseudo-random sequence symbols associated with a demodulation reference signal (DMRS), 
 (Wu [0053], [0054] [0084] and [0090] describe TDM multiplexing UCI and a pseudo random sequence of DMRS on multiple subcarriers of PRBs of OFDM symbols)
wherein a number of pseudo-random sequence symbols that are multiplexed with the UCI symbols depends on a length of the NR long duration PUCCH; and 
(Matsumura [0097] FIG. 5A to FIG. 5D provide diagrams, each showing an example of a format in which the number of RSs increases when the number of PUCCH symbols exceeds a predetermined value.)
(Wu [0028] describes the UCI resource as PUCCH and [0053] that some of the resource is used for DMRS; [0084] the UCI is encoded and in combination with Matsumura [0063] the UCI and DMRS are TDM in a Long PUCCH and [0092] the UCI is encoded.)
wherein the uplink control information transmitted over the NR short duration PUCCH changes frequency during transmission; (Matsumura Figs. 11 and 19 both show the UCI changing frequency during transmission over time [0063] and [0092] UCI maybe arranged in different frequencies over multiple symbols and for long PUCCH.)

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Matsumura with the UCI transmission method of Wu in order to schedule UCI resources for a UE.
As to claim 40, Matsumura in view of Wu teaches the at least one non-transitory machine readable storage medium of claim 36, wherein the NR long duration PUCCH that carries the UCI symbols and the pseudo- random sequence symbols associated with the DMRS ranges from 4 Discrete Fourier Transform-spread-OFDM (DFT-s-OFDM) symbols in length to 14 DFT-s-OFDM symbols in length. (Matsumura [0077] the PUCCH can be from 4 to 14 symbols.)
As to claim 41, Matsumura in view of Wu teaches the at least one non-transitory machine readable storage medium of claim 36, wherein the UCI symbols carried in the NR long duration PUCCH includes one or more of:  Channel state  (Matsumura [0005] UCI includes at least one of a scheduling request (SR), retransmission control information in response to DL data (DL data channel (PDSCH: Physical Downlink Shared CHannel)) (also referred to as "HARQ-ACK (Hybrid Automatic Repeat reQuest-Acknowledgement)," "ACK," "NACK (Negative ACK)" and so on) and channel state information (CSI).)



Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Wu  as applied to claim 28 above, and further in view of Kwak.
As to claim 30, Matsumura in view of Wu teaches te at least one non-transitory machine readable storage medium of claim 28, 
But does not specifically teach:
wherein a given PRB used to form the NR short duration PUCCH includes 12 subcarriers, wherein 4 subcarriers of the 12 subcarriers correspond to the pseudo- random sequence associated with the DMRS carried in the NR short duration PUCCH, and 8 subcarriers of the 12 subcarriers correspond to the UCI carried in the NR short duration PUCCH.
However Matsumura in view of Wu and Kwak teaches wherein a given PRB used to form the NR short duration PUCCH includes 12 subcarriers, wherein 4 subcarriers of the 12 subcarriers correspond to the pseudo- random sequence 
 (Kwak [0190] Referring to FIG. 5, it is assumed that the uplink control channel of the basic unit (i.e., 1 PRB) is constituted by 8 data REs 502 (UCI) and 4 DMRS REs 504. Wu [0053], [0054] [0084] and [0090] the DMRS would be represented by a pseudo random sequence. Matsumura [0052] the UCI and DMRS are FDM in a short PUCCH. )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Matsumura with the UCI transmission method of Wu in order to schedule UCI resources for a UE.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method for transmitting UCI of Matsumura with the method from Kwak in order to minimize latency of transmission of control information and/or data.
As to claim 31, Matsumura in view of Wu as applied to claim 28 and further in view of Kwak teaches the at least one non-transitory machine readable storage medium of claim 30, wherein the 4 subcarriers of the 12 subcarriers that correspond to the pseudo-random sequence associated with the DMRS carried in the NR short duration PUCCH include subcarriers 1, 4, 7 and 11 of the NR short duration PUCCH. (Kwak shows in fig. 3 four subcarriers for DMRS and in fig. 4a and 4b different locations of the 4 subcarriers it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to place the DMRS subcarriers anywhere within the PRB in order to send DMRS with the UCI.)



Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Wu  as applied to claim 28 above, and further in view of Matsumura et al. (US20200015225A1); hereinafter; “225.”
As to claim 34, Matsumura in view of Wu teaches the at least one non-transitory machine readable storage medium of claim 28, 
But does not specifically teach:
wherein the UCI and the pseudo-random sequence associated with the DMRS carried in the NR short duration PUCCH employ length-12 constant amplitude zero autocorrelation (CAZAC) sequences, respectively, when the UCI and the pseudo- random sequence associated with the DMRS are multiplexed using alternating subcarriers in two PRBs.
However 225 teaches wherein the UCI and the pseudo-random sequence associated with the DMRS carried in the NR short duration PUCCH employ length-12 constant amplitude zero autocorrelation (CAZAC) sequences, respectively, when the UCI and the pseudo- random sequence associated with the DMRS are multiplexed using alternating subcarriers in two PRBs. (“225” [0163] In the FDM DMRS-based PUCCH shown in FIG. 23A, a DMRS and two-bit UCI are frequency-division-multiplexed (FDM) using one symbol and two PRBs. [0154] UCI and DMRS are sequence based using CAZAC sequencing.  [0091] The sequence length of a base sequence used for a sequence-based PUCCH is determined by the number of subcarriers M and the number of PRBs. In this case, one PRB is assumed, so that the sequence length of the base sequences is 12 (=12.times.1). Wu [0053], [0054] [0084] and [0090] the DMRS would be represented by a pseudo random sequence. Matsumura [0052] the UCI and DMRS are FDM in a short PUCCH. )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Matsumura with the UCI transmission method of Wu in order to schedule UCI resources for a UE.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UCI transmission method of Matsumura with the UCI transmission method of 225 in order to properly report UCI in future radio communication systems.


Allowable Subject Matter
Claims 27, 35, and 37-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465